Citation Nr: 1742477	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer from August 1, 2012 through March 29, 2016.

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer from March 30, 2016.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reduced the disability rating for prostate cancer from 100 percent to 20 percent, effective August 1, 2012.

In October 2015, the Board found the reduction from 100 percent to 20 percent for residuals of prostate cancer was proper and remanded the increased rating claim to the agency of original jurisdiction (AOJ) for further development.  The Board noted that the Veteran had raised the issue of entitlement to a TDIU and also remanded that claim for development and adjudication.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009) (holding that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

In a June 2016 rating decision, the AOJ increased the disability rating for residuals of prostate cancer rated as voiding dysfunction to 40 percent, effective March 30, 2016, and denied entitlement to a TDIU.  The AOJ also issued a supplemental statement of the case (SSOC) in June 2016.  Because higher disability ratings are available for the Veteran's voiding dysfunction and because he is presumed to seek the maximum available benefit for this disability, the issue of entitlement to higher ratings for voiding dysfunction remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is allowed by law and regulation).  

As a final introductory matter, the Board notes that in June 2016 correspondence the RO notified the Veteran that VA could not recognize the organization he had appointed as his representative because it was not an accredited Veterans Service Organization.  The RO provided a new form to allow the Veteran to appoint a new representative.  The Veteran has not appointed a new representative.

FINDINGS OF FACT

1.  From August 1, 2012 through March 29, 2016, the voiding dysfunction associated with prostate cancer status post radical prostatectomy was manifested at worst by a daytime voiding interval between 2 to 3 hours, nighttime awakening to void 3 to 4 times per night, and stress urinary incontinence or leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.

2.  From August 30, 2016, the voiding dysfunction associated with prostate cancer status post radical prostatectomy has been manifested at worst by a daytime voiding interval between 1 to 2 hours, nighttime awakening to void 5 or more times per night, and stress urinary incontinence or leakage requiring the wearing of absorbent materials which must be changed 2 to 3 times per day.

3.  The Veteran failed to return a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), which was mailed to him in March 2016.

4.  For the period from August 1, 2012 through March 29, 2016, service connection is in effect for adjustment disorder with mixed anxiety/depressed mood, rated as 50 percent disabling; coronary artery disease, rated as 30 percent disabling effective December 2, 2012; prostate cancer, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and erectile dysfunction, bilateral hearing loss, and right thigh peripheral neuropathy, each rated as noncompensably disabling.  The combined evaluation for compensation has been 60 percent since August 1, 2012 and 80 percent since December 2, 2012.  

5.  Since March 30, 2016, the disability rating for residuals of prostate cancer based on voiding dysfunction was increased to 40 percent; the combined evaluation for compensation remained 80 percent.

6.  The Veteran has a bachelor's degree in marketing and retired or was laid off from his full-time employment as a supervisory mechanic on March 29, 2013.

7.  The Veteran's service-connected disabilities have not precluded him from securing and following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  For the period from August 1, 2012 through March 29, 2016, the criteria for a rating in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2.  For the period from March 30, 2016, the criteria for a rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3.  The criteria for a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, the October 2008 rating decision that granted service connection for prostate cancer and assigned a 100 percent disability rating explained that because there was a likelihood of improvement, the rating was not considered permanent and was subject to a future review examination.  In July 2011, the RO notified the Veteran that a routine examination had been requested to evaluate the current severity of his prostate cancer.  This appeal is from the May 2012 rating decision that reduced the rating to 20 percent after an August 2011 VA examination.

A review of the claims file reveals that the Veteran was not advised of VA's duties to notify and assist in the development of his claim for a rating in excess of 20 percent for prostate cancer.  However, a statement of the case (SOC) issued in January 2014 addressed the types of evidence required to substantiate the claim and the respective responsibilities between VA and the Veteran in obtaining this supporting evidence.  In addition, the SOC included the applicable rating criteria pertinent to evaluating malignant neoplasms of the genitourinary system (prostate cancer) and rating genitourinary system dysfunctions, including renal and voiding dysfunction.

The Board finds that the Veteran has not been prejudiced by any notice defects.  The Veteran has not alleged that he was harmed because he did not receive notice of what was needed to substantiate his increased rating claim, and the Board's review of the record does not disclose prejudicial error in the development of this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Indeed it is clear from his September 2011 correspondence describing urinary frequency and incontinence that he has actual knowledge of what is required to substantiate his claim. 

With respect to the clam for a TDIU, VA provided adequate notice in a letter sent to the Veteran in March 2016.  

VA's duty to assist a claimant in the development of a claim includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided herein, to include substantial compliance with the October 2015 Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment and personnel records, VA and private treatment records, and lay statements are associated with the claims file.  VA provided relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II. Increased Rating Claim

The Veteran seeks higher ratings than those assigned for residuals of prostate cancer rated as voiding dysfunction.  (The Board observes that other residuals of prostate cancer, including erectile dysfunction and peripheral neuropathy of the right thigh, are also service-connected.  However, these disabilities are not before the Board).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted beyond those already assigned, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran was initially assigned a 100 percent disability rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, which provides for malignant neoplasms of the genitourinary system.  The note following this diagnostic code provision directs that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, a rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  

The undisputed evidence shows that the Veteran received no surgery, chemotherapy, or other therapeutic procedure for prostate cancer after his laparoscopic radical prostatectomy surgery in December 2008.  He believes that a rating higher than 20 percent is warranted for his residuals of prostate cancer, effective from August 1, 2012 (the date his disability rating was reduced from 100 percent to 20 percent) through March 29, 2016, and that a rating higher than 40 percent is warranted from March 30, 2016.

Diagnostic Code 7528 directs that if there has been no local recurrence or metastasis, then the cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  Voiding dysfunction, in turn, is rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  The evidence of record reflects that voiding dysfunction has been the predominant disability and the residuals of prostate cancer status post radical prostatectomy have been rated accordingly.

Under 38 C.F.R. § 4.115a, voiding dysfunction manifested by urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent disability rating.  Daytime voiding interval between one and two hours or; awakening to void three to four times per night warrants a 20 percent disability rating.  Lastly, daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Id.

Urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than 2 times per day warrants a 20 percent disability rating.  Id.  A 40 percent rating is assigned for such symptoms that require the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for such symptoms that require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Similarly, marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) accompanied by other specified findings warrants a 10 percent disability rating.  A 30 percent rating for obstructed voiding is warranted when urinary retention requires intermittent or continuous catheterization.  Id.

Following an August 2011 VA examination, a statement from the Veteran dated in August 2011 that described his symptoms and the effects on his daily functioning, and review of a September 2011 treatment summary from the Veteran's private urologist, M. Kim, M.D., the RO assigned the 20 percent rating, which became effective August 1, 2012.  The Veteran reported to the VA examiner that he experienced urinary frequency with a daytime voiding interval between 2 and 3 hours and with nighttime awakening to void 3 to 4 times, in addition to urinary incontinence requiring absorbent material which must be changed less than 2 times per day.  He denied any renal dysfunction, urinary tract infection, or voiding dysfunction characterized by obstructed voiding.  Dr. Kim's September 2011 treatment summary reflects the Veteran's report of nocturia 2 to 3 times per night and stress urinary incontinence with reported improvement to 1 pad per day.  

Treatment records from the Hudson Valley VA Healthcare System, including the New City and Port Jervis Community Based Outpatient Clinics (CBOCs) and Montrose VA Medical Center (VAMC) are associated with the electronic claims file.  The records do not reflect the Veteran presented for evaluation and treatment between August 2011 and May 2013, at which time the Veteran established primary care at the Montrose VAMC.  During a review of systems at the May 2013 visit, he disclosed having urinary incontinence due to prostatectomy and wearing thin protective pads.  Subsequent VA treatment records dated to May 2016 reflect his reports that he continued to use thin protective pads for urinary incontinence.  

During an April 2014 VA examination to evaluate a claim for service connection for posttraumatic stress disorder (PTSD), the Veteran stated that since retiring in 2013, he was planning to travel more with his [domestic partner] and already had their first trip planned for summer with another couple.  He described his social activities to include meeting friends for a drink at the bar and going to movies.

The Veteran was afforded a VA examination on March 30, 2016.  His prostate cancer remained in remission; however, he continued to have urinary incontinence and reported required use of absorbent materials that must be changed 2 to 3 times per day.  He described loss of urine control that leaks outside his adult diaper, which can occur anytime, and which had been occurring up to three times per week when coughing, straining, bending, or twisting.  He denied required use of an appliance for voiding dysfunction.  Regarding urinary frequency, he reported a daytime voiding interval between 1 and 2 hours and nighttime awakening to void 5 or more times.  He endorsed obstructed voiding, described as post-void dribbling and leakage, but had no other obstructive symptoms.  He denied a history of recurrent symptomatic urinary tract or kidney infections.

A May 2016 VA preventive health screen record reflects the Veteran's report that he had not been incontinent of urine during the past 12 months.

The Board has considered the medical and lay evidence of record and finds that a preponderance of the evidence weighs against entitlement to disability ratings higher than the 20 and 40 percent ratings currently assigned for residuals of prostate cancer manifested by voiding dysfunction.

For the period from August 1, 2012 through March 29, 2016, the Veteran's voiding dysfunction associated with his prostate cancer status post radical prostatectomy has been manifested at worst by a daytime voiding interval between 2 to 3 hours, nighttime awakening to void 3 to 4 times per night, and stress urinary incontinence or leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  These findings are consistent with the 20 percent rating assigned during this period based on the Veteran's reported daytime and nighttime urinary frequency and his reported frequency of changing required absorbent materials for stress incontinence or urine leakage.  A higher rating is not warranted during this time period because the evidence does not reflect more frequent daytime voiding or nocturia or more numerous changes of required absorbent materials.  Furthermore, the Board has considered other rating criteria, but finds that a rating in excess of 20 percent is not warranted during this period because the evidence shows the Veteran has not had obstructed voiding requiring intermittent or continuous catheterization, recurrent symptomatic urinary tract infection, or renal dysfunction.

The Board also finds the 20 percent rating for this time period is consistent with the Veteran's report to an April 2014 VA examiner that his activities included travel with his domestic partner and friends, meeting friends a bar for a drink, and going to see movies.  The Veteran's report of engaging in these activities suggests that his voiding frequency and urinary incontinence were not so severe that he avoided participation in public outings.  

For the period from March 30, 2016, the Veteran's voiding dysfunction was manifested at worst by a daytime voiding interval between 1 to 2 hours, nighttime awakening to void 5 or more times per night, and stress urinary incontinence or leakage requiring the wearing of absorbent materials which must be changed 2 to 3 times per day.  The reported frequency of nighttime voiding and frequency of changing required absorbent materials are consistent with the 40 percent rating assigned from March 30, 2016.  The Board recognizes that the Veteran denied experiencing any urinary incontinence for a 12-month period during a May 2016 VA clinic visit and that he reported using thin protective pads for urinary incontinence rather than an "adult diaper," which he reported using during the March 2016 VA examination.  However, the Board will resolve reasonable doubt in the Veteran's favor and assume his report to the March 2016 VA examiner was accurate regarding his urinary frequency and urinary incontinence requiring more substantial absorbent materials than "thin pads."  The Board also finds that a rating in excess of 40 percent from March 30, 2016 is not warranted because at no time has the Veteran required use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Moreover, a higher rating is not warranted under the criteria for evaluating renal dysfunction because the evidence reflects that the Veteran does not have renal dysfunction.

In summary, the most probative evidence indicates that the Veteran's residuals of prostate cancer manifested by voiding dysfunction fall within the criteria for a 20 percent rating from August 1, 2012 through March 29, 2016 and within the 40 percent criteria from March 30, 2016.  The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2008), but concludes they are not warranted because the evidence of record does not support higher ratings than those already assigned.  Therefore, throughout the appeal period the 20 percent and 40 percent ratings for residuals of prostate cancer rated as voiding dysfunction are proper during each applicable period and higher ratings are denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings for residuals of prostate cancer than those already assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of daytime urinary frequency, nocturia, and urinary incontinence, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, the Veteran raised the issue of entitlement to a TDIU, and the Board considers the claim in the discussion below.


III. TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

The Veteran raised the issue of entitlement to a TDIU in correspondence received by VA in September 2011 and June 2012.  In the former statement, he indicated that his prostate cancer had had a "major impact on [his] life, to the point where [he was] going to retire from work shortly," adding that he had not "planned to retire until" age 65.  In the latter statement, he indicated his "ability to work ha[d] been severely limited."

In March 2016, the AOJ mailed a notice letter to the Veteran, explaining the information and evidence required to substantiate a claim for a TDIU.  The AOJ enclosed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and asked him to complete and return the form.  To date, VA has not received a completed VA Form 21-8940 from the Veteran.

However, statements he made to VA treatment providers and examiners reflect that he received a bachelor's degree in marketing in 1970 prior to beginning his military service.  After service, he worked as a painter in the family auto body business from 1974 to 1990.  Then, he worked as a line mechanic for a cosmetics company from 1991 until 2003 when the company relocated to another state and he was laid off.  However, he was hired at another cosmetics company later in 2003 and worked as a supervisory mechanic running a line to bottle perfume.  He indicated that this company relocated to a new city and he could have continued to work, but he realized the commute was too long and "at age 66, what are you doing?"  He reported having a "forced retirement" beginning March 23, 2013 and receiving unemployment benefits and a severance package.  He indicated he was financially secure, living on Social Security [retirement] benefits, Medicare, and his severance.   

For the period from August 1, 2012 through March 29, 2016, service connection is in effect for adjustment disorder with mixed anxiety/depressed mood, rated as 50 percent disabling; coronary artery disease, rated as 30 percent disabling effective December 2, 2012; prostate cancer, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and erectile dysfunction, bilateral hearing loss, and right thigh peripheral neuropathy, each rated as noncompensably disabling.  The combined evaluation for compensation has been 60 percent since August 1, 2012 and 80 percent since December 2, 2012.  Thus, the Veteran does not meet the threshold schedular requirements for a TDIU from August 1, 2012 through December 1, 2012, but he does meet the threshold schedular requirement for a TDIU from December 2, 2012 under 38 C.F.R. § 4.16(a).

For the period from March 30, 2016, the disability rating for residuals of prostate cancer was increased to 40 percent effective March 30, 2016.  However, the combined evaluation for compensation remained 80 percent.  Accordingly, the Veteran continued to meet the threshold schedular requirements for a TDIU from March 30, 2016.

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16(b) for the time period prior to December 2, 2012 when he did not meet the threshold criteria for consideration of a TDIU, the Board has no authority to award an extraschedular TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above), which does not show impairment due to service-connected disability that would preclude gainful employment based on the fact that the Veteran worked full-time in his usual occupation as a supervisory mechanic until March 23, 2013, the Board concludes that referral of this matter for extraschedular consideration is not necessary for the time period prior to December 2, 2012. 

For the period from December 2, 2012 when the threshold schedular criteria were met for consideration of a TDIU, and particularly for the period since March 23, 2013 when the Veteran was no longer working full-time, the Board has considered the medical and lay evidence of record, but finds that the preponderance of the evidence is against the claim of entitlement for a TDIU.

For example, at the conclusion of an April 2014 VA examination by a clinical psychologist, the examiner characterized the Veteran's adjustment disorder with mixed anxiety and depressed mood as mild and reported that the symptoms were "not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner remarked that there was "no social disability noted, and no occupational disability," adding that the prognosis for the Veteran was good.

During an April 2014 VA examination to evaluate the Veteran's heart disease, the examining physician opined that it was likely that the Veteran's musculoskeletal conditions were mostly limiting his ability to perform physical functions, but less than 20 percent impairment was likely due to the Veteran's coronary artery disease.  Supporting his conclusion, the examiner considered the Veteran's reports of having some difficulty performing certain activities such as heavy lifting or yard work, or running.  The examiner also noted the Veteran's report of having chronic low back pain and knee pain, which are not service-connected, and observed that the Veteran was obese, weighing 270 pounds. 

The April 2014 VA examiner also examined the Veteran's right thigh peripheral neuropathy and concluded it did not impact his ability to work.  Subjectively, the Veteran had described mild paresthesias and/or dysesthesias and mild numbness of his right lower extremity.  Objectively, physical examination revealed normal muscle strength, normal reflexes, no muscle atrophy, no trophic changes, normal gait, and decreased sensory function of the right thigh with mild incomplete paralysis of the external cutaneous nerve of the right thigh.

Regarding his hearing loss and tinnitus, the Veteran described the functional impact of these disabilities during a July 2014 VA examination, stating that he constantly needs to ask others to repeat themselves and that his constant tinnitus, which seemed louder in quiet environments, seemed to block his hearing.  Nevertheless, the Veteran has not asserted that his service-connected hearing loss, tinnitus, right thigh peripheral neuropathy, or erectile dysfunction precludes him from obtaining or retaining substantially gainful employment in his usual occupation as a supervisory mechanic.

Finally, considering the frequency and severity of the Veteran's voiding dysfunction associated with his prostate cancer, and considering the collective effects of all of the Veteran's service-connected disabilities, the Board finds that his symptoms are not so severe as to preclude obtaining or maintaining substantially gainful work consistent with his college education and long, stable work experience, including as a supervisory mechanic.  In this regard, the Veteran's report of his plans to travel more since his March 2013 retirement and his social activities involving meeting friends at a bar and seeing movies, suggests that his service-connected disabilities, including voiding dysfunction and adjustment disorder, are not so severe that he has avoided appearing in public or community activities.  These facts weigh against a finding of entitlement to a TDIU.  

In summary, the ultimate determination regarding entitlement to a TDIU is a legal one for the Board to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  The preponderance of the evidence is against this claim for entitlement to a TDIU.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.







	(CONTINUED ON NEXT PAGE)



ORDER

For the period from August 1, 2012 through March 29, 2016, entitlement to a rating in excess of 20 percent for residuals of prostate cancer, rated as voiding dysfunction, is denied.

From March 30, 2016, entitlement to a rating in excess of 40 percent for residuals of prostate cancer, rated as voiding dysfunction, is denied.

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


